Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Approval for the Examiner's amendment was given in a telephone interview with Mr. Timothy P. Naill on 12/23/21.

Claim 1 lines 1 and 4 the word “and/or” has been replaced with – or – (two instances);
Claim 3 line 2 the word “are” has been replaced with   – is –;
Claim 12 lines 1 and 4 the word “and/or” has been replaced with – or – (two instances);
Claim 12 lines 10-11 the word “behaviour” has been replaced with – behavior – (two instances);
Claim 37 line 1 the phrase “an evaluating unit” has been replaced with – the evaluating unit –;
Claim 40 line 2 the phrase “the horizontal longitudinal direction” has been replaced with – a horizontal longitudinal direction –;
Claim 41 lines 2-3 the words “the form” and “and/or” have been replaced with   – a form –      and   – or --;
Claim 42 lines 2-3 the words “the form” and “and/or” have been replaced with   – a form –      and   – or --.
Note:  Claims are amended to correct grammar error and antecedent basis issue and not in any way change the patentability of the claimed invention.



Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
Claim 1 is allowed because the prior art neither shows nor teaches a device for pulling a trailer or retaining a load carrying unit having said strain sensors which are affected by the reversible deformations thereof and which are assigned to being a supporting arm section of the supporting arm, and, for capturing at least one selected bending load that comprises a selected vertical bending load caused by a force on the element in the vertical direction and wherein a neutral reference surface arising therefrom is a vertical neutral reference surface, extending through a vertical neutral axis formed in the material due to the force in vertical direction and representing the area showing no tensions in the material, at least one strain sensor is arranged on one side and at least one strain sensor is arranged on an opposite side of a surface region of the vertical neutral reference surface which is assigned to the selected vertical bending load and the strain sensors are each arranged at a distance from and approximately parallel to the surface region and the strain sensors are arranged and aligned in such a manner that they capture a horizontal tensile load by a horizontal longitudinal force on the element.

Claims 2-7, 10-11 and 35-41 are allowed due to their dependency to allowable claim 1.

 Claim 12 is allowed because the prior art neither shows nor teaches a device for pulling a trailer or retaining a load carrying unit having a sensor unit comprises a sensor carrier which is provided on mutually opposite sides with sensor carrier surfaces upon which strain sensors are arranged and connected thereto, and the sensor carrier is connected to a deformable supporting section of the supporting arm in such a manner that the sensor carrier displays a reversible deformation behavior which is qualitatively identical to the reversible deformation behavior of the section of the supporting arm.

Claims 13-34 and 42 are allowed due to their dependency to allowable claim 12.


         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	lnformation regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer 

/TONY H WINNER/Primary Examiner, Art Unit 3611